)RUP*
                   Case 20-00094                  Doc 1         Filed 03/03/20 Entered 03/03/20 13:46:45                             Desc Main
                                                                   Document    Page 1 of 8
           B1040 (FORM 1040) (12/15)

                 ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                                      (Court Use Only)
                         (Instructions on Reverse)

       PLAINTIFFS                                                                      DEFENDANTS
       Peter N. Metrou, Trustee                                                        Robert Wheeler, III and Massachusetts Mutual Life Insurance
                                                                                       Company

       ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)

       Ariane Holtschlag; FactorLaw; 105 W. Madison, Suite 1500;
       Chicago, IL 60602; 312-878-4830; aholtschlag@wfactorlaw.com
       PARTY (Check One Box Only)                         PARTY (Check One Box Only)
       Ƒ 'HEWRU    Ƒ 86 Trustee/Bankruptcy Admin        Ƒ Debtor      Ƒ U.S. Trustee/Bankruptcy Admin
       Ƒ &UHGLWRU  Ƒ 2WKHU                                Ƒ Creditor    Ƒ Other
       Ƒ 7UXVWHH                                          Ƒ Trustee
       CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
       Turnover of Property of the Estate under 11 U.S.C. 542




                                                                           NATURE OF SUIT
                (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

            FRBP 7001(1) – Recovery of Money/Property                                  FRBP 7001(6) – Dischargeability (continued)
       Ƒ■ 11-Recovery of money/property - §542 turnover of property                    Ƒ  61-Dischargeability - §523(a)(5), domestic support
       Ƒ 12-Recovery of money/property - §547 preference                               Ƒ  68-Dischargeability - §523(a)(6), willful and malicious injury
       Ƒ 13-Recovery of money/property - §548 fraudulent transfer                      Ƒ  63-Dischargeability - §523(a)(8), student loan
       Ƒ 14-Recovery of money/property - other                                         Ƒ  64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                             (other than domestic support)
            FRBP 7001(2) – Validity, Priority or Extent of Lien
       Ƒ 21-Validity, priority or extent of lien or other interest in property         Ƒ  65-Dischargeability - other

                                                                                       FRBP 7001(7) – Injunctive Relief

       Ƒ
            FRBP 7001(3) – Approval of Sale of Property                                Ƒ 71-Injunctive relief – imposition of stay
            31-Approval of sale of property of estate and of a co-owner - §363(h)      Ƒ 72-Injunctive relief – other
            FRBP 7001(4) – Objection/Revocation of Discharge
       Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)                      FRBP 7001(8) Subordination of Claim or Interest
                                                                                       Ƒ 81-Subordination of claim or interest
            FRBP 7001(5) – Revocation of Confirmation
       Ƒ 51-Revocation of confirmation                                                 FRBP 7001(9) Declaratory Judgment
                                                                                       Ƒ 91-Declaratory judgment
            FRBP 7001(6) – Dischargeability
       Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                                     Ƒ
       Ƒ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

             actual fraud                                                            Other
       Ƒ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                          (continued next column)                                    Ƒ 02-Other (e.g. other actions that would have been brought in state court
                                                                                               if unrelated to bankruptcy case)
       Ƒ Check if this case involves a substantive issue of state law                  Ƒ Check if this is asserted to be a class action under FRCP 23
       Ƒ &KHFNLIDMXU\trial is demanded in complaint                                Demand $ 96,626.68
       Other Relief Sought
          Case 20-00094            Doc 1      Filed 03/03/20 Entered 03/03/20 13:46:45                        Desc Main
                                                 Document    Page 2 of 8
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
Robert Wheeler, III                                                   19-01600
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Northern District of Illinois                                          Eastern                           LaShonda A. Hunt
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Ariane Holtschlag



DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
03/03/2020                                                             /s/ Ariane Holtschlag



                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
 Case 20-00094           Doc 1    Filed 03/03/20 Entered 03/03/20 13:46:45   Desc Main
                                     Document    Page 3 of 8




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re:                                          Chapter 7

Robert Wheeler, III,                            Bankruptcy No. 19-bk-01600

                          Debtor.               Honorable LaShonda A. Hunt

Peter N. Metrou, not individually but
as Chapter 7 trustee of the bankruptcy
estate of Robert Wheeler, III,

                          Plaintiff,            Adversary No.

v.

Robert Wheeler, III and
Massachusetts Mutual Life
Insurance Company,

                          Defendants.

                                 COMPLAINT FOR TURNOVER
                                  UNDER 11 U.S.C. § 542(a)

          Peter N. Metrou, not individually, but solely in his capacity as the
     chapter 7 trustee (the “Trustee” or “Plaintiff”) for the bankruptcy estate
     (the “Estate”) of Robert Wheeler, III (the “Debtor”), complains as follows
     against the Debtor and Massachusetts Mutual Life Insurance Company
     (“MassMutual”, collectively the “Defendants”).

                                 JURISDICTION AND VENUE

           1. This adversary proceeding arises in the Debtor’s chapter 7
     bankruptcy case, pending before this Court as case number 19-01600 (the
     “Bankruptcy Case”).




          {00161075 2}
Case 20-00094     Doc 1   Filed 03/03/20 Entered 03/03/20 13:46:45     Desc Main
                             Document    Page 4 of 8



          2. Pursuant to 28 U.S.C. § 1334(b), this Court has subject matter
 jurisdiction over this proceeding, which is referred here pursuant to 28
 U.S.C. §157(a) and Local Rule 40.3.1(a) of the United States District Court
 for the Northern District of Illinois.
          3. This is a core proceeding under 28 U.S.C. §§157(b)(2)(A), (E) and
 (O), and this Court has constitutional authority to enter final judgments
 and orders thereon. If any portion of this proceeding is not a core
 proceeding or a bankruptcy judge does not have constitutional authority to
 enter final judgments in this proceeding, the Trustee consents, pursuant to
 28 U.S.C. § 157(c)(2), to a bankruptcy judge hearing and finally
 determining the proceeding and entering all appropriate orders and
 judgments on a final basis.

          4. This Court is the proper venue for this adversary proceeding
 pursuant to 28 U.S.C. § 1409.

                      FACTS COMMON TO ALL COUNTS

 I.     The Bankruptcy.
          5. On January 18, 2019 (the “Petition Date”), the Debtor filed a
 voluntary petition for relief under Chapter 7 of Bankruptcy Code
 commencing the Bankruptcy Case.
          6. Peter N. Metrou was appointed as the interim trustee in the
 Case pursuant 11 U.S.C. § 701 and now serves as the permanent trustee in
 the Bankruptcy Case. The Trustee is duly qualified and has all the powers
 of a trustee under, among other provisions, 11 U.S.C. § 704.
          7. Among the assets of the Estate is an interest in life insurance
 policy number x-xxx-592 held at MassMutual (the “Policy”).
          8. The Policy has a current cash value of approximately $96,626.68.

          9. By this complaint, the Trustee seeks to have the Policy
 liquidated or terminated and the proceeds from such liquidation or
 termination turned over to the Trustee for administration.




 {00161075 2}
Case 20-00094      Doc 1   Filed 03/03/20 Entered 03/03/20 13:46:45      Desc Main
                              Document    Page 5 of 8



 II.    The Policy.
          10. On or about October 1, 1992, the Debtor obtained whole life
 insurance policy number X-XXX-592 from MassMutual with a death benefit
 of $100,000 (the “Policy”).
          11. Between October 1992 and September 2018, the Debtor paid the
 Policy’s premium of $1,790.00, annually.
          12. Just prior to the Petition Date, on October 1, 2018, the Debtor
 did not pay the Policy’s annual premium.

          13. The Policy’s total cash value on October 1, 2018 was $90,175.22.

          14. Under the terms of the Policy, on or about November 1, 2018,
 due to non-payment of the annual premium, the Policy lapsed and was
 converted to a paid-up term life insurance policy with a right to reinstate
 within five years of the date of lapse.

          15. On February 13, 2019, less than a month after the Petition Date
 and the day before the Debtor’s 341 meeting, the Debtor reinstated the
 Policy.

 III.   The Debtor’s concealment of the Policy.
          16. The Debtor concealed the Policy and the right to reinstate the
 Policy from his Schedule A/B.
          17. The Debtor failed to disclose the Policy or his reinstatement of
 the Policy at his 341 meeting on February 14, 2019.
          18. On or about March 21, 2019, in response to the Trustee’s
 request, the Debtor produced a copy of his marital settlement agreement.

          19. The Debtor’s marital settlement agreement identified two cash
 value life insurance policies owned by the Debtor in August of 2015,
 including the Policy.
          20. The Trustee then requested that the Debtor produce information
 and documentation relating to the undisclosed Policy and obtained
 authority to issue a subpoena directly to MassMutual under Bankruptcy
 Rule 2004.


 {00161075 2}
Case 20-00094      Doc 1   Filed 03/03/20 Entered 03/03/20 13:46:45     Desc Main
                              Document    Page 6 of 8



          21. On or about September 14, 2019, in response to the Trustee’s
 request, the Debtor, through his counsel, informed the Trustee as follows
 regarding the Policy:
                 MASS MUTUAL LIFE INSURANCE POLICY:
                 This policy was a cash value policy. Dr. Wheeler
                 was unable to make the premium payments.
                 Consequently, under the non-forfeiture
                 provisions the policy was converted to a paid-up
                 term policy. If Dr. Wheeler dies the policy will
                 pay a death benefit to his beneficiaries. However,
                 there is no cash value, nor will there ever
                 be any cash value. Details outlined in Mass
                 Mutual Life Insurance Company letter dated
                 01/11/2019, attached hereto. The letter from
                 Mass Mutual Life Insurance shows that at the
                 date of the policy's conversion 100% of the cash
                 value was used to purchase a “paid-up” term life
                 policy leaving no cash value.
 Emphasis added.

          22. When the Debtor represented to the Trustee that “there is no
 cash value, nor will there ever be any cash value” to the Policy, the Debtor
 knew that was false. The Debtor knew he had reinstated the Policy seven
 months earlier and he knew the Policy had a current cash value in excess of
 $90,000.
          23. The Debtor has not amended his Schedule A/B to disclose the
 Policy or its cash surrender value.

                COUNT I. TURNOVER OF PROPERTY OF THE ESTATE
                           UNDER 11 U.S.C. § 542(a)

          24. The Trustee incorporates each of the other allegations of this
 Complaint as though fully set forth herein, except that any allegations
 inconsistent with the relief requested in this Count are not included.
          25. Section 542(a) of the Bankruptcy Code provides that “an entity,
 other than a custodian, in possession, custody, or control, during the case,
 of property that the trustee may use, sell, or lease under section 363 of this



 {00161075 2}
Case 20-00094      Doc 1   Filed 03/03/20 Entered 03/03/20 13:46:45      Desc Main
                              Document    Page 7 of 8



 title [11 USCS § 363], … shall deliver to the trustee, and account for, such
 property or the value of such property, unless such property is of
 inconsequential value or benefit to the estate.” 11 U.S.C § 542(a).
          26. As described above, the Policy is property of the Estate. The
 proceeds of the Policy also are property of the Estate.
          27. As property of the Estate, the Trustee is authorized to direct
 MassMutual to liquidate or terminate the Policy and to deliver the
 proceeds to the Trustee. See 11. U.S.C. §§ 363 and 542.
          28. MassMutual is not a custodian within the meaning of 11 U.S.C. §
 101(11).
          29. MassMutual has maintained possession, custody, and/or control
 of the Policy during the Bankruptcy Case.

          30. The Debtor is not a custodian within the meaning of 11 U.S.C.
 §101(11).
          31. As described above, the Debtor has exercised control over the
 Policy during the Bankruptcy Case.
          32. The Policy is not of inconsequential value or benefit to the
 Estate.

          33. The Policy has a current cash value of approximately $96,626.68.

          34. The Debtor has not and cannot assert an exemption in the Policy
 because the beneficiary is Dawn Wheeler, the Debtor’s surviving former
 spouse, a self-supporting non-dependent.
        Wherefore, the Trustee requests entry of judgment in his favor and
 against Robert Wheeler, III and Massachusetts Mutual Life Insurance
 Company, jointly and severally, directing that the Policy be liquidated, the
 gross proceeds be turned over to the Trustee; and for such other relief as
 this court deems necessary.

 Dated: March 3, 2020                        Peter N. Metrou, not individually
                                             but solely as the chapter 7 trustee




 {00161075 2}
Case 20-00094   Doc 1   Filed 03/03/20 Entered 03/03/20 13:46:45    Desc Main
                           Document    Page 8 of 8



                                        of the bankruptcy estate of Robert
                                        Wheeler, III

                                        By: /s/ Ariane Holtschlag
                                        One of his attorneys

 William J. Factor (6205675)
 Ariane Holtschlag (6294327)
 FACTORLAW
 105 W. Madison, Suite 1500
 Chicago, IL 60602
 Tel:   (312) 878-4830
 Fax:   (847) 574-8233
 Email: wfactor@wfactorlaw.com
        aholtschlag@wfactorlaw.com




 {00161075 2}
